Order reversed on the law, with $10 costs and disbursements, and motion granted, unless plaintiff stipulates within ten days from the entry of the order herein that she intends to state and does state one cause of action only in her complaint, namely, a cause of action for malicious prosecution, and that allegations of other tortious acts contained in the complaint are alleged only by way of claims of malice and aggravation of damages claimed for the malicious prosecution. In the event that the plaintiff shall so stipulate the order will be affirmed, with $10 costs and disbursements to appellant. All concur. (The order denies defendant’s motion to compel plaintiff to separately state and number causes of action in an action to recover damages for an alleged malicious prosecution growing out of the arrest of plaintiff on complaint of defendant.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.